Citation Nr: 0916025	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.D.R.


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January 
1965 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for lumbar 
spinal stenosis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that his current low back disability is 
related to an incident in service.  He claims that he fell 
fifteen or twenty feet to the ground off a rope he was 
climbing during a training exercise, landing on his feet.  He 
reports that he felt a pain along his spine, up to his neck, 
and a sensation like an electric shock.  There is no record 
of complaints or treatment of any back problem at that time 
in his service treatment records, or at any time during 
service.  The spine and musculoskeletal system were evaluated 
as normal on the separation examination on May 6, 1965.  He 
stated that his health at that time was very good.  He 
testified that he was discouraged from going to sick call, 
although there was an entry during that month showing he went 
to sick call for poison ivy.  He did not mention back or leg 
pain at that visit or on the follow up visit for dermatitis 
five days later.

The Veteran has submitted evidence in support of this claim, 
including private medical records, statements from private 
physicians, several buddy statements and a 



letter to his mother dated May 1965 written in Spanish and 
translated into English by the Veteran.  He also provided 
testimony at a hearing before the RO.  In the May 1965 
letter, the Veteran referred to the fall he had while 
training, and stated that 
he was limping because his back was hurting.  The Veteran 
submitted an envelope postmarked May 6, 1965 which reportedly 
contained that letter to his mother.

Records from the Social Security Administration reflect the 
Veteran consistently reporting that his back problems and 
weakness in the lower legs began in 2000 or 2001, and that 
prior to stopping employment he worked as a fence installer, 
which frequently required lifting 50 pounds.  A November 2003 
private treatment report noted the Veteran's wife reporting 
that the Veteran had been involved in multiple motorcycle 
accidents when he was younger, and had an old partial left 
facial palsy from that.

In a June 2006 letter, a private physician stated that the 
Veteran's current low back disability is consistent with his 
history of a fall in the service.  In a separate June 2006 
letter, another private physician opined that the Veteran's 
current spinal stenosis is as likely as not related to the 
injury he sustained in service.  No rationale was provided to 
support these opinions.  Although an August 2005 VA 
examination was conducted, the examiner failed to provide an 
opinion regarding the possible relationship between the 
current low back disability and service.  

In light of the above, the Board finds that it is necessary 
to afford the Veteran another VA examination to determine 
whether the current back disability is etiologically related 
to the Veteran's military service.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 

required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

In addition, the Veteran reported that due to his back 
complaints, he was given light duty as a clerk.  The 
Veteran's service personnel records should also be requested 
through official channels.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, there are Spanish language documents in the file 
which have not been formally translated into English.  Such 
should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and dates 
of treatment from all medical providers 
who have treated him for a low back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran which are not 
already contained in the claims file.

2.  Obtain an appropriate translation from 
Spanish to English of the May 1965 letter 
from the Veteran to his mother, and other 
Spanish language documents in the claims 
file.  

3.  Attempt to secure the Veteran's service 
personnel records through official 
channels.

4.  Schedule the Veteran for a VA spine 
examination by a physician to determine 
the nature of any current back condition 
and to provide an opinion as to its 
possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  Following review of the claims 
file and examination of the Veteran, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any current back condition 
is related to the Veteran's military 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




